 Case 2:19-cv-05294-CJC-PLA Document 10-2 Filed 07/18/19 Page 1 of 1 Page ID #:27

1

2
                                PROOF OF SERVICE
3                       Whitaker v. Westside Properties-1, LLC
4                             CASE #: 2:19-CV-05294-CJC-PLA

5    I, the undersigned, am over the age of eighteen years. I am not a party to the above-
     entitled action; my business address is 9845 Erma Road, Suite 300, San Diego,
6
     California 92131
7
      On July 18, 2019 I served the following document(s):
8

9        -    NOTICE OF SETTLEMENT AND REQUEST TO VACATE ALL
              CURRENTLY SET DATES
10
         -    PROPOSED ORDER
11
     Addressed to:
12
          Stephen E. Abraham                           Westside Properties-1, LLC, a
13        Law Offices of Stephen Abraham               California Limited Liability Company
          1592 Pegasus Street                          1244 6th St
14        Newport Beach, CA 92660                      Santa Monica CA 90401-1602
15
            BY MAIL: I caused such envelope with postage thereon fully prepaid to be
16           placed in the United States mail at San Diego, California.
            BY FACSIMILE: In addition to the service by mail as set forth above, I
17
             forwarded a copy of said documents via facsimile to the listed facsimile number.
18          BY OVERNITE EXPRESS: I caused such envelope with postage thereon fully
             prepaid to be placed in the Designated Overnite Express drop box at San Diego,
19           California.
20          BY PERSONAL SERVICE: I caused said documents to be personally served on
             all listed recipients via Diversified Legal Services.
21          BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
             documents to be electronically filed and subsequently emailed to the
22
             recipient(s).
23
             Executed on July 18, 2019, from San Diego, California.
24

25   I declare under penalty of perjury under the laws of the State of California that the
     above is true and correct.
26

27                                                     ______________________________
                                                              Kayla Drayton
28   PROOF OF SERVICE
